UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4448


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARCHIE FULTON MOORE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (1:03-cr-00374-JAB-1)


Submitted:   January 30, 2014              Decided:   February 5, 2014


Before MOTZ and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Ripley Rand, United States Attorney, Harry L.
Hobgood, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Archie Fulton Moore pled guilty in 2004 to one count

of conspiracy to distribute in excess of fifty grams of crack

cocaine,      21     U.S.C.       §§    841(b)(1)(A),          846       (2012).          He      was

originally sentenced to 260 months’ imprisonment.                                      On appeal,

this    court           vacated        Moore’s        sentence        and      remanded          for

resentencing in accordance with United States v. Booker, 543

U.S. 220 (2005).

              On        remand,       Moore     was     sentenced         to       240     months’

imprisonment        —     the    statutory       mandatory       minimum.              This     court

affirmed.          In    October       2011,    Moore      filed     a   28     U.S.C.        § 2255

(2012) motion based on this court’s decision in United States v.

Simmons,      649    F.3d       237    (4th    Cir.    2011).         The      district         court

granted the motion and scheduled a third sentencing hearing.

The revised presentence report (PSR} included, for the first

time,     a    recommendation                that     Moore      receive           a     two-level

enhancement         under       U.S.    Sentencing          Guidelines         Manual         (USSG)

§ 2D1.1(b)(12)           (2012),       for     maintaining       “a      premises         for    the

purpose       of        manufacturing           or     distributing            a        controlled

substance.”         The court overruled Moore’s objection, adopted the

PSR, and imposed a 235-month sentence.                          Moore appeals, arguing

that    the    district           court       erred    in     applying         the       two-level

enhancement,        thereby       increasing         his    advisory        Guidelines          range

from 188-235 months’ imprisonment to 235-293 months.                                   We affirm.

                                                 2
             We     review      the     lower      court’s          application         of    the

Guidelines de novo and its factual findings for clear error.

United States v. Strieper, 666 F.3d 288, 292 (4th Cir. 2012).

USSG § 2D1.1(b)(12) provides that “[i]f the defendant maintained

a premises for the purpose of manufacturing or distributing a

controlled    substance,          increase       [the    sentence]         by      2    levels.”

According to the Guidelines commentary, “[a]mong the factors the

court   should      consider       in    determining         whether         the       defendant

maintained the premises are (A) whether the defendant held a

possessory interest in (e.g., owned or rented) the premises and

(B) the extent to which the defendant controlled access to, or

activities        at,     the   premises.”            USSG      §     2D1.1     cmt.         n.17.

“Manufacturing or distributing a controlled substance need not

be the sole purpose for which the premises were maintained, but

must be one of the defendant’s primary or principal uses for the

premises.”         Id.      Moore       conceded      that   he      had     the       requisite

control over the premises.               Rather, he argued that the evidence

established       that     drug     activity       was    only        an   incidental          or

collateral use of his property.

             The district court disagreed, based on the following

evidence.          Over    a    six-month        period      in      2001,      confidential

informants     made       six   purchases        of     crack       cocaine      at     Moore’s

residence.        During two of those transactions, Moore was cooking

cocaine hydrochloride into crack.                     In addition, Moore’s sister,

                                             3
(who lived nearby) stated that Moore supplied her with crack

cocaine on a regular basis.              According to his sister, Moore had

obtained ten to eighteen ounces of powder cocaine at least once

a week for the previous two years and cooked it into crack at

his trailer.        Moreover, a search of the trailer revealed items

associated    with    drug     distribution:        scales,      plastic     baggies,

“cooking” apparatus, a crack pipe, and firearms.

           We find that this evidence supports the inference that

Moore maintained and/or controlled the trailer for the purpose

of storing and manufacturing drugs for distribution.                       See United

States v. Miller, 698 F.3d 699, 707 (8th Cir. 2012) (holding

that enhancement applies “when a defendant uses the premises for

the purpose of substantial drug-trafficking activities, even if

the   premises      was     also   her    family     home       at   the    times    in

question”), cert. denied, 133 S. Ct. 1296 (2013); United States

v.    Sanchez,      710     F.3d   724    (7th     Cir.     2013)     (noting       that

“enhancement clearly contemplates that premises can have more

than one principal use . . . the proper inquiry is whether the

drug transactions were a second primary use of the premises or

were instead merely a collateral use”), petition for cert. filed

(June 3, 2013).           Accordingly, the district court did not err in

applying the enhancement and we affirm Moore’s sentence.                             We

dispense     with    oral     argument     because        the    facts     and   legal



                                          4
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   5